WILLIAM SPENCER and KATHLEEN SPENCER, his wife, Plaintiffs Below, Appellants,
v.
AGGREGATE INDUSTRIES, INC., a Delaware Corp., and AGGREGATE INDUSTRIES MANAGEMENT, INC., a Delaware Corp., Defendants Below, Appellees, Cross-Appellants,
v.
AIR LIQUIDE INDUSTRIAL U.S. LP, Third Party Defendant Below, Appellee.
No. 557, 2007.
Supreme Court of Delaware.
Submitted: August 20, 2008.
Decided: August 26, 2008.
Before STEELE, Chief Justice, JACOBS and RIDGELY, Justices.

ORDER
JACK B. JACOBS, Justice.
This 26th day of August 2008, upon consideration of the briefs of the parties, and their contentions in oral argument, it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of and for the reasons set forth in its decision dated September 19, 2007.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.